Multiannual financial framework for 2007-2013 (debate)
The next item is the report by Mr Böge, on behalf of the Committee on Budgets, on the proposal for a Council regulation laying down the multiannual financial framework for the years 2007-2013 - 2010/0048(APP)).
Madam President, Mr Lewandowski, ladies and gentlemen, we are currently faced with the difficult task of consolidating public budgets in the European Union and this is bound to have an impact on our discussions.
Under the terms of Article 81 of the Rules of Procedure, we are submitting to you today an interim report on the proposal for a Council regulation laying down the multiannual financial framework for the years 2007-2013. I would like to explain to the Council that we are highly dissatisfied because no negotiations have yet taken place concerning the adjustment of the multiannual financial framework on the basis of the Treaty of Lisbon. This adjustment based on Point 4 of the existing interinstitutional agreement is as follows: In the case of a revision of a treaty which will have an impact on the budget, the existing interinstitutional agreement must be adjusted accordingly. This will take the form of a consensus between the institutions.
In addition, Article 6(4) of the Treaty of Lisbon states: 'The Union shall provide itself with the means necessary to attain its objectives and carry through its policies.'
In fact, the public budget of the European Union has come off badly in the public discussions. Most people do not know that we are not allowed to get into debt. Most people forget that during the period 2000-2008, there was an annual increase of 4.4% in the budgets of the 27 Member States. During this period, the increase in the European budget was 4.5%, which is at almost the same level. However, in this period, we also had to accommodate the financial enlargement of the European Union from 15 to 27 Member States. Even in this financial perspective, we have always remained well below the upper limit of the multiannual financial framework, both with regard to our commitments and, in particular, in the budgets which have been adopted, to our payments. In the 2010 budget, we were around EUR 12 billion below the multiannual budgetary perspective. You do not need to say anything to us about sensible and restrained budgetary policy.
The Commission and the Council prefer to regard the necessary amendments relating to the Treaty of Lisbon as being of a technical nature. However, should we let ourselves be tied down without the necessary political changes taking place? I do not believe that we should. We want to see the necessary political adjustments being made in order to ensure that the Union has the ability to act both internally and externally over the next few years.
As we all know, the Treaty of Lisbon has assigned new tasks to the European Union, ranging from the External Action Service to space policy. We are also currently looking at the additional financing for the ITER project. Furthermore, the European Council of Heads of State or Government has decided on a financial stabilisation mechanism, which bypasses the budgetary authority. At the same time, the Council is constantly making promises that agencies, bananas and ITER will be financed. They have put together a jumble of figures which no one can accept.
We have come to the overall conclusion in this interim report that a change is needed in the multiannual financial framework, including the flexibility mechanism in the existing regulations. It must also be obvious that we cannot have any new agencies without corresponding additional funding. We should make it clear that no negotiations need to take place without a minimum of flexibility in the budget. This will allow us to ensure that there are flexible majority decisions, in the same way as there were before the Treaty of Lisbon, with regard to the first stage of the revision of financial programming below 0.03% of the gross national income. Overall, we need a greater degree of flexibility and the creation of adequate reserves for every heading.
I would like to ask the Council not to take such a sceptical approach. This does not change the fact that we must come to an agreement during the annual budgetary procedure. However, the alternatives for the Council in the case of all these multiannual projects and new priorities are ultimately as follows: Do we want to have disputes and difficult negotiations for three years in a row on the same subject? That really is a waste of human resources. Or do we want to find a sensible overall solution to the questions to which I have referred? I am calling for the start of really serious political negotiations between the Commission, Council and Parliament on the basis of the treaties.
Madam President, ladies and gentlemen, I should like to take note of the proposal for a resolution of this House on the Commission proposal for a regulation laying down the multiannual financial framework for the years 2007-2013.
In any case, I should like to say to you today, at this stage, that I shall do no more - and this will come as no surprise - than advise you, or advise you for a second time, of the Council's opinion on this matter. I should therefore like to state that the Council considers that the so-called Lisbon legislative package, in the budgetary field - which includes this regulation - must be strictly limited to technical implementation of the Treaty of Lisbon. In other words, the transposition of the current multiannual financial framework into a regulation should not amount to anything more than a simple transposition of the existing financial perspective. The Commission proposal is along exactly these lines, and at this stage, the Council does not wish to discuss a revision of the multiannual financial framework.
That said, you will appreciate that our positions are quite far apart, but I am convinced that in the weeks and months to come, we shall come to an agreement on this regulation, in particular, no later than during the course of our negotiations on the budget conciliation, which must be completed by the end of November.
Member of the Commission. - Madam President, Members of Parliament, the Commission welcomes the report and hopes that this is a step forward towards real negotiations and the final agreement of the Lisbon budgetary package.
The regulation being discussed today is only part of a package, as requested in Article 312 of the treaty, to incorporate the multiannual financial framework regulation into the Council regulation to be adopted by unanimity, after obtaining the consent of Parliament. What is left is a residual interinstitutional agreement and the revision of the Financial Regulation. Taken all together, that is the Lisbon budgetary package, and I think this is a coherent set of rules.
Now we need to agree on the package and I believe that the coming conciliation in October/November is the best occasion on which to base our budgetary procedures upon solid grounds in compliance with the Lisbon Treaty.
The major message coming from Parliament's report, restated by Mr Böge, is very clear. Parliament would like to have more political exercise on this occasion, while the Commission has chosen to make this a transposition of rules, making as many changes as needed by the new treaty alignment methodology so as not to cause additional problems on this occasion. This was a conscious choice.
I can agree with the rapporteur that there are new responsibilities for the various institutions stemming from the Lisbon Treaty and the budgetary impact should be carefully assessed so that, should it lead to the need for additional appropriations, the Commission is ready to present proposals as in the case of ITER. This can possibly be discussed.
We very much welcome Parliament's position in favour of flexibility, at least at the same level as it has been so far. This is needed, as was proved by our procedure, so I think both arms of the budgetary authority should be committed to a solution that cannot be legally disputed and respects the role of the institutions.
I am, of course, ready as usual to commit to the compromise. I have to repeat that the conciliation of October/November should offer this opportunity as we really need to proceed further on the solid ground of the new procedures, as this is legally undisputed and in compliance with the Lisbon Treaty.
Madam President, Mr Chastel, Commissioner, I would like to start with some advice for the President-in-Office of the Council. I do not believe it is very politically advisable to rely so much on the conciliation procedure in October and November when you are starting from a position such as the one that you are putting forward in this House, which is so different. There is honestly going to be very little room for agreement with a position as different as the one that you have just set out.
In any case, and taking up the arguments put forward by my colleague Mr Böge, over all these years in the Council, you have had the unfortunate habit of establishing political priorities without considering the budgetary framework. This has resulted in us doing some financial engineering in Galileo, the European Economic Recovery Plan, the Food Facility and recently, in the Financial Stabilisation Mechanism and the International Experimental Thermonuclear Reactor, which are a long way from the parliamentary monitoring and transparency which you, as governments, do demand in your national budgets. The EU budget deserves exactly the same consideration as national budgets. Forgetting this is a sure route towards problems.
We do not have margins, we are unaware of the real expectations for the implementation of numerous multiannual programmes, and we reject the generalised use of re-budgeting as an alternative to exhausting those margins.
Re-budgeting does not save money on the budget but rather, it is an example of bad budgetary practices and zero planning.
A genuine medium-term budgetary review should, as the Commissioner says, result in considerations regarding flexibility and some figures. After a two-year delay, this is the least that Parliament deserves and is prepared to accept.
Madam President, today we are meeting once again in this House to remind the Commission and the Council of something that they have known since 2006 when we adopted the current financial framework for the Union: the EU budget does not have enough money to finance the policies that the Council and the Commission have decided upon and which we in Parliament have also supported.
All of us knew this when we adopted the financial framework for 2007-2013. We knew that the budget was underfunded in priority areas but we adopted it in order to avoid a discussion in the Council from which there was no way out. However, the condition for adopting it was that the financial framework would be revised in 2008 and 2009 and, despite those agreements, we have reached 2010 without any proposals from the Commission.
At times, they have given us the excuse of the economic crisis, but the money that we were asking for was precisely for the purpose of reactivating the European economy. I said to you in June that we were debating such important matters as the Europe 2020 strategy. This was to prevent us from falling behind in terms of research, development and innovation, job creation, global competitiveness, and the environment. I would like to ask you again if you really believe that we are going to be able to achieve all of these objectives without increasing the EU budget, or if instead we are once again going to go no further than making declarations that sound good. I have still not heard an answer to this question.
Today, for example, in New York, our Heads of State or Government are working to ensure that the Millennium Development Goals are met, and Parliament strongly supports them. Unfortunately, however, our support is not enough and that is why we need the ministers responsible for the budgets to take on these commitments and agree to make the necessary resources available to the European Union.
We need this money now, for this year's and next year's budgets and, for example, to finance the International Thermonuclear Experimental Reactor without having to cut funding from a programme that has already been decided, such as the Framework Programme for Research and Technological Development.
The debate on the next budget could be poisoned if the Council insists on opposing a review of the financial framework as it seems it is doing once again today. The budgetary procedure established by the Treaty of Lisbon could become a serious focus of conflict between the Council and Parliament if we do not pull in the same direction.
For all these reasons, we ask the Commission and the Council to work with Parliament to review the current financial framework so that we can finance all the initiatives that have already been named. Without that review, the European Union is not going to be able to fulfil or respond to the public's expectations. We will not be able to meet our commitments in terms of competitiveness, growth and employment or in the area of foreign relations.
We therefore ask you to think about the problems that we have had when adopting all the budgets under the current financial framework. We have had to use available margins and the Flexibility Instrument in order to finance such important priorities as Galileo, the Food Facility and the European Economic Recovery Plan.
We ask you for flexibility, not only in order to deal with the current demands, but also so that we have sufficient margins for future needs. In short, we ask you for commitment and ambition, to join forces, to mobilise resources and to take action in order to really give the European Union the boost that it needs.
Madam President, I would like to offer my thanks to Mr Lewandowski and to the Council for making the difference between your views and ours very clear. In contrast to the previous speaker, I would like to emphasise that what we are primarily asking for in our report is not more money, but for the EU to avoid disorder and chaos. This is precisely what we will get if we do not adhere to agreements that have been entered into and to the text of the treaty. This concerns paragraph 4 of the current interinstitutional agreement and also Articles 311 and 312 of the treaty.
Several people have already mentioned that the Treaty of Lisbon provides new competences, for example, foreign policy, space and energy policy, and, in recent years, we have seen new needs arise for which funding is to be found. Galileo, the food facility and the European Economic Recovery Plan have also been mentioned. Parliament supported these new initiatives, but we did not think them up. It was you - in the Commission and the Council. I have to say that the aversion on the part of the Council and the Commission to the necessary revision of the financial framework stands in stark contrast to the fact that you are always coming up with new proposals and demanding new resources yourselves, for example, in relation to the Bananas Agreement and now for the ITER Fusion for Energy project.
To top it all, we are seeing a worrying tendency for the Member States to happily pay for joint projects, provided it is outside the EU budget. This creates additional bureaucracy and it does not ensure the democratic control of the use of the funds. Therefore, I can safely say that this debate is not just about more or less money for the EU; it is about proper control and avoiding disorder and chaos.
Madam President, thank you very much. I believe that we must keep the different problems separate from one another. When we adopted the current financial perspective, the Council promised us that there would be a change or a review and that we would have a detailed discussion together about the problems of this budget. There are two sets of problems. Our own resources system, which determines where the money for the European budget will come from is not as up-to-date or as forward-looking as it should be. We do not want any new EU taxes which put a greater burden on the citizens of Europe. Instead, we in the Group of the Greens/European Free Alliance want an own resources system with more environmental taxes and a financial transaction tax which will result in the current payments made by the Member States being reduced. I think that this is very important. Therefore, we are not simply calling for EU taxes which would represent an additional burden for citizens. Instead, we are looking for a new, fairer and more environmentally friendly financing model.
At the time, other things were promised, because, of course, we all know that the current budget is too rigid. There are too few possibilities for reallocating items within the budget. We are faced with new political challenges and the European budget is not currently in a position to react appropriately to them. This is why the Council and the Commission are constantly suggesting new things that need financing which the budget cannot accommodate. We must find a way out of this muddle and the Council has not yet indicated that it is really prepared to do this. I believe that this is a major political problem for the European Union, because we cannot make contact with the citizens of Europe in this way.
In contrast, there are things that we need to do which also involve the Treaty of Lisbon. We want to take more joint action on a European level with regard to energy policy, we need a more effective approach to tackling climate change and we want to do more about space travel, tourism and foreign policy. However, if we want to do all this and to take it seriously, we must adapt our European budget accordingly. The Council needs to take decisive action in this respect. That means not just more money, but more flexibility within the budget and a new strategic focus which will ensure that European policy is really forward-looking and which will enable us to finance the things that we want to achieve with the Europe 2020 strategy. At the moment, we cannot do this with the current budget. Therefore, we need new strategic decisions in order to make the European Union fit for the future. Of course, we as Members of the European Parliament want to maintain our authority and we want to use the powers assigned to us by the Treaty of Lisbon, which means that Parliament must always have an appropriate level of involvement. This is what we are calling for. Thank you very much.
The European Union finds itself on a dangerous bend in the financial road. The maintenance of financial stability is endangered as never before in the Union's history. We have to specify the resources which are going to be needed to continue EU projects which have already begun, as well as other resources which will enable efficient transition to performance of the new roles which have been imposed on us by the Treaty of Lisbon. We also have to include resources for new situations which we were not able to anticipate in advance.
Budgetary discipline is one thing, but life is another matter. The current economic situation is making us reconsider our priorities in order to ensure correct maintenance of budgetary discipline. We have to remember the Union's fundamental principles. I am thinking, here, for example, of eliminating the differences between the old and new Member States, a division which, unfortunately, continues to exist. My request to the Council and the Commissioner is that we do not forget the foundations which were established by the Union's founders, as well as the more than 50 years of EU achievement. Let us remove barriers, simplify procedures and make life easier for the citizens of Europe, taking care over each euro spent from the common budget.
Madam President, I believe the President-in-Office of the Council made himself quite clear in his remarks. Above all, he does not want to discuss the review of the multiannual financial framework. It has to be said, however, that it was perfectly clear back in May 2006, when the interinstitutional agreements on the financial framework were adopted, that a mid-term review should be guaranteed at that time, as indeed it was.
The purpose of that review was to prompt new debate and a re-examination of Europe's global image, and it was to cover all aspects of the Union's spending and resources.
Between 2006 and 2010, however, the crisis occurred, but our budgets did not reflect urgent new needs or new priorities. The new treaties also came into force, but the governments did not attempt to take the implications of that into account at a budgetary level. Even the European financial stabilisation mechanism has come into being, transforming 50% of the European budget into a guarantee for third-party liabilities, but no conclusions have been drawn regarding situations of non-compliance.
The point is that the governments are simply not interested in having a review, even though they promised one, but they want the European Parliament to rubber-stamp a regulation that merely prolongs the status quo.
The report we are debating rejects this attempt to disenfranchise Parliament and I strongly hope that this House will stand firm.
(DE) Madam President, ladies and gentlemen, the 2011 budget is shrouded in mist. Two points seem to me to be important. On the one hand, the Treaty of Lisbon requires the Union to provide itself with the means necessary to use the powers conferred on it and to achieve its objectives. This is specified in Article 311 of the Treaty on the Functioning of the European Union. This ensures that the annual budgetary procedure will run smoothly. On the other hand, it is important to set priorities in the light of the current economic situation and to take all the necessary measures to ensure that the process of adopting the multiannual financial framework functions effectively.
I would like to highlight one more issue in view of the existing economic climate. I do not understand why drastic cuts are being made in education, life-long learning and social services. Money can be saved in the administrative areas, for example, where it is possible to identify and to exploit existing synergies with the home countries. The resulting savings could then be used, for example, to fund growth and jobs.
Finally, I would like to raise one point which could be the subject of a fundamental discussion. It is essential for the Member States to ensure that there is far-reaching transparency concerning their spending of European funding. This will enable us, in other words, the European Parliament and the Commission, to have as much control and as much power of codecision as possible and will allow us to achieve the necessary level of efficiency.
(PT) Madam President, I think it is very easy to prove that a review of the current multiannual financial framework is urgently needed. I think it is easy to prove that it urgently needs to be more flexible. It is the only way for us to discharge the European Union's missions and to fulfil our goals, as well as the hopes that the people of Europe have placed in us.
I hope the Council will not stand in the way. I hope the Council will not obstruct the development and the expectations of the European Union.
Between 2007 and 2009, the maximum limits of the financial framework were reached or exceeded. Important projects such as Galileo, the Food Facility and the European Economic Recovery Plan could only go ahead by using up existing margins. These margins are already insignificant for the rest of the period, and yet they will be reduced even further because commitments have been adopted that have not yet been included in the budget.
We are all aware that the Treaty of Lisbon gave us new powers and new agencies in the fields of external action, sport, climate change, energy, tourism and civil protection. That means that the European Union has to provide itself with sufficient funds to implement its policies and reach its targets.
We have to fight the crisis. To do that and to cut unemployment, we need proactive, Europe-wide policies, and that means that the budgetary authority has to specify and cost the resulting actions and priorities, while bearing in mind the added value of the EU budget.
In addition, we cannot forget the Europe 2020 strategy, which has now been adopted. It seeks intelligent, sustainable and inclusive growth that must start at once, and financial resources are needed to achieve that.
(SV) Madam President, I would like to say a big thank you to Mr Böge, who took on board the ideas from the other groups and produced an excellent report. I think we all agree that the Treaty of Lisbon requires a number of technical amendments, but the important point is that the problem is not simply about technical adaptation. For us in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, it is now that we will see whether or not we believe in Europe.
EU cooperation is not a residual item to be considered once national policies have been decided. If we are serious about the Treaty of Lisbon, new tasks need to be financed. If we are serious about Europe becoming a world leader in research and development, climate, energy and green jobs and about it having more of a common foreign and security policy, we cannot simply eliminate this type of expenditure as soon as there are national budget problems. Projects such as ITER, climate policy, a new common foreign policy, the proud flagship projects within EU 2020 or a future enlargement - all of this cannot be financed within the current framework.
The expenditure in the EU's budget is not merely a cost; it provides vital added value for the Member States. If we take advantage of the potential options, it can even reduce the pressure on the national budgets, and then the EU's budget can become an opportunity, not merely a problem. It is therefore vital that the Commission and the Council now have the courage to carry out the mid-term review of the ceilings in the EU's current long-term budget, something they have been promising for a long time, but have not done yet.
I would actually like to finish by putting a question to both the Council and the Commission. You really need to explain how you can simply disregard an interinstitutional agreement that requires an ambitious mid-term review of the long-term budget. It does not inspire confidence in the forthcoming negotiations. What was your reasoning behind quite simply disregarding the international agreement? That is my question.
(SV) Madam President, I will actually start where my fellow Member from Sweden left off. I intended to start by saying that the situation as it stands is incomprehensible and I intended to ask the same question, so I am looking forward to the response. As a new MEP in Parliament, I am also surprised to see how this has gone.
In this regard, I would also like to stress that it is not only the review that Mr Färm just mentioned that is late, but viewed from a longer perspective, for example, the interim reports, the preliminary assessment reports for, for example, the research programme and other reports, too, are also late. In the long term, this affects the whole picture in terms of the work that we have started for 2014 and beyond, but it also affects how we can work with this now and how we can review what is to happen over the next few years, as 2014 is quite a long way off.
In a few earlier speeches, there was a lot of admirable talk about the challenges we are facing with a view to Europe 2020, and it will indeed require an ambitious review of the current financial framework. There is much to be done here and I understand that the Commission does not have an easy situation to deal with in this regard. However, if we are to meet the challenges that we face, it would be wise to take a much longer-term view of this than we have done so far, and therefore we now need a proper review. I am also looking forward to sensible initiatives from the Commission.
(CS) Madam President, ladies and gentlemen, this Parliament is elected by people in the Member States of the European Union and it must share their fate. If the economies of most European states are going through a crisis and it people are forced to tighten their belts, this Parliament cannot go in the opposite direction and demand an increase in its own expenditure and that of the entire EU. Such a policy will undermine the seriousness and authority of the European Parliament in the eyes of our voters. The Böge report, which we are discussing today, makes the case for the European Union to get more money, referring to the Treaty of Lisbon and other agreements. Personally, I cannot agree with this. Yes, the Treaty of Lisbon gives the EU new powers and new responsibilities, but the EU can and must embrace these powers in such a way that the overall amount of money it redistributes remains the same. I firmly believe that EU finances must be based on the approved budget perspective up to 2013, and if any corrections are necessary, then they should only be such as will reflect the state of the European economy and the economic crisis in which we find ourselves.
(DE) Madam President, ladies and gentlemen, I note that the Council does not wish to debate the multiannual financial framework. May I tell the Council that the European Parliament would very much like to debate it, and that the Council cannot act as if it is in a kindergarten by telling us that it will not answer our questions or comment on our proposals.
Secondly, in this connection, I must ask the Council whether it wants to have Lisbon or not. Lisbon is not a mere technical adjustment; it imposes more competences and means there are more responsibilities to discharge - and that includes answering related financial questions. Moreover, the Council has taken decisions that result in new financial expenditure. That has been mentioned by many of my fellow Members. If the Council wishes to do this, and if it does not want more money to be spent, then it must also state quite specifically where and how it wishes savings to be made, where exactly these funds are to be shifted from - and not simply propose general percentages to be redeployed while leaving Parliament and the Commission with the unpleasant task of deciding where the money is to be taken from, especially since our opportunities for redeployment and budgetary revision are extremely limited.
The additional responsibilities that you have imposed on us are so challenging that they do not involve small incidental amounts - I will merely mention the area of the financial solidarity of our Member States and their corresponding financial difficulties. If the programme is to be implemented, then we are not taking about small sums that can be redeployed without further consideration. The same applies to ITER, the same applies to matters of internal security, the same applies to significant matters relating to research, the same also applies to questions concerning Parliament's priority areas such as youth training and research. We have to deal not only with shortcomings in implementation, but also with a lack of transparency when it comes to the disbursement of funds. We need to debate and work through all these matters quite specifically; the Council cannot simply keep silent on them.
(FR) Madam President, ladies and gentlemen, in brief, what does the European Commission's proposal convey?
First, a glaring lack of ambition. The Commission, supported by the Council, has refused to revise the multiannual financial framework, and has salved its conscience by proposing technical adjustments only - adjustments that were, in any case, inevitable, since they relate to the implementation of the Treaty of Lisbon.
Second, a breach of the undertakings given to Parliament. In fact, and this must be said, in 2006, Parliament accepted, albeit half-heartedly, what it had already, and quite rightly, understood to be an out-of-date financial framework, without room for manoeuvre; in short, one of resignation. It therefore made its support conditional on the guarantee of an in-depth overhaul of the multiannual financial framework (MFF) at the half-way stage. A fine demonstration of the lack of importance that the Commission and the Council attach to Parliament's decisions, in paying no regard to them whatsoever - a Parliament, it must be remembered, that is sovereign and represents the people.
Third, this proposal lays bare a paradox, namely one of increased powers, entrusted by the States to the Union, of large-scale projects, preferably European, within a budgetary framework that the Council and the Commission will not allow to evolve, even though they know it is not fit for purpose. They prefer to call on redeployment - a miracle cure in their eyes, but to mine, a narrow vision of the European project.
What is more, how can we explain to the people of Europe without blushing that key projects are either not financed at all, such as the financial stabilisation mechanism, despite its heavy media coverage, or financed like the International Thermonuclear Experimental Reactor (ITER), by tapping into heading 1a, which is intended for competitiveness, growth and employment, all policies meeting the public's expectations?
We are heading straight for the wall, while sounding the horn. Parliament knows it, and it is one of the virtues of the Böge report that it says so.
Madam President, I want to say three things. If we are talking about the next financial framework, it is very necessary to understand how we structure the added value, because if you do not analyse fulfilment of the budget in this financial perspective, we will not get a good result in the next one.
There are three things. Number one. We have to look at the implementation of structural funds because up to now, we have a system in structural funds money which is not fulfilled budget. This money is used for other needs. This is not a good planning system and it will not help us to create the next structural system for the next financial perspective.
Number two is things such as, for example, taking the money and payments from agriculture for rural development in 2009, spending it on a recovery plan, and then trying now to pay this debt back.
At the very end, I want to say only one thing. An analysis made by DG REGIO for the structural funds even shows that in some cases, the added value for using structural funds is negative, and the same analysis has also been made by agricultural people. It has to be looked at afterwards - is what we are giving now in this year 2007-2013 realistically added value, given the money in the system?
(IT) Madam President, Mr Chastel, Commissioner, ladies and gentlemen, I believe that this discussion Mr Böge has stimulated with the report presented today represents an important occasion for clearly reflecting on the future of our European Union.
We cannot continue to think that different and increasingly broader measures can be implemented with a framework of resources that is basically cast in stone. I therefore lend my full support to the report we are debating here and I applaud Mr Böge's initiative.
It is clear that the interinstitutional agreement has not been respected by the Council and the Commission. One has to ask why this mid-term review has not been planned and why we continue to operate in this way, as we are doing with the International Thermonuclear Experimental Reactor (ITER) project, as we have done in the past - last year - with the European Economic Recovery Plan, and as we have done in the past with Galileo and other projects. Instead of seriously reviewing the financial framework, the margins were used.
Today we have an additional challenge: we have the prerogatives that are being transferred to the European Union from the Member States under the Treaty of Lisbon. I really do not believe we can continue in this way. We need to stop working on the mere redeployment of current resources and on the use of flexibility mechanisms that currently exist.
I would therefore argue that an effort made in the opposite direction would be more productive. In other words, one that aims to create reserves and margins that will enable the European Union to respond in practice, not only to current needs but also, and above all, to future ones, both as regards the financial framework itself and the individual budget headings.
Finally, I would like to highlight the importance of the debate on the part of the report which calls for further thought be given to the European financial stabilisation mechanism. It needs to be directed towards analysis and forecasting and therefore at regulating the impact it could have on the EU budget.
(EL) Madam President, I, too, warmly support the report we are debating. In the present recession, the current multiannual financial framework has repeatedly proven to be inadequate when it comes to financing numerous important political priorities.
A review of the financial framework and greater flexibility are needed for the future of the Union if we really want the EU to be able to offer the citizens guarantees at a time when nearly 25 million of them are suffering from unemployment.
Typically, both the European Commission and the Council have been late in shouldering their responsibilities. We are nearing the end of 2010 and Parliament is still waiting for the other two institutions to honour the commitment which they should have honoured last year.
The financial and social crisis has brought the whole of Europe to its knees. The only possible response, therefore, is a European response via a Community budget which has all the necessary means at its disposal.
(DE) Madam President, Mr Chastel, Commissioner, you have made things easy for us again today - so thank you for that - because it is rare for Parliament to be so united in its views. The particular arrogance you have displayed has contributed to achieving this united front. As a politician, I am not sure whether to congratulate you on that, because it is hardly a stroke of genius. I am actually quite pleased that the House is fairly empty, because I think our citizens deserve rather better than to watch these shenanigans. Consequently, we feel that you should reconsider your position.
Broken promises - you do not keep your word and that is a serious matter. The Commission does not have the courage of its convictions. Mr Lewandowski, a little more bravery is called for. We do not want to talk about money at all, or about more money - and nor should we. We should be talking about substance. If you look at the situation of the structural funds, for example, where the remaining liquidity accumulates to reach dizzying heights and yet still more accrues, then it is high time that we seriously get to grips with things instead of wasting our time on such nonsense.
The Commission is now pretty much in despair, because the money cannot be distributed. New instruments have been developed precisely because of this - the Council and the Commission developed new instruments - and it is only because of this that this debate is even possible. The incredible thing about this process is that keeping those promises would, in the final event, enable us to remedy the circumstances that no national parliament would put up with in its budget.
What do we do now? I would like to ask the Council to keep its word, and for the Commission to keep its word too. We have decided on a process and this process must be adhered to. Secondly, I would like us to get back to the substance. If you do not do all this, then we know how to resist. The only thing we can do then is freeze dossiers. Hostage taking is not a legitimate political tool, but if you leave us no choice, then we will have to give it very serious consideration.
(RO) I, too, wish to add my support to the rapporteur and fellow Members in highlighting the difficult situation that the European Union is going through, which neither the Council nor the Commission seem to realise. The four years which have passed of this multiannual financial framework, the economic crisis, and the entry into force of the new treaty, are all challenges which the European Union is facing. This is why it is as clear as day to everyone that we need greater budgetary flexibility.
I therefore think that a purely technical review of the multiannual financial framework, such as the Council is proposing, is not a solution, but rather defers the reform, which the European Union needs and is having important discussions on today, for another one or two years. We must also remember that this multiannual financial framework and this framework review must prepare the discussions for the new multiannual financial framework which will come into force in 2014.
(DE) Madam President, ladies and gentlemen, the financial framework represents a challenge in times of crisis. Where should we demonstrate greater energy, better objectives, more commitment? Where do we need to make savings, where do we need to rationalise, where do activities need to be reformed? One key topic is how to adapt our activities at European level to the needs that exist. The area of investment, in particular - when we think of the trans-European networks, research, education - these are key challenges in a crisis. We hope that we have just made a good fresh start and are on our way to building up new strengths. In this respect, however, the European Union has a very specific responsibility.
When we see that in the 2011 budget, the Competitiveness and Innovation Framework Programme is to be cut by 60%, that there are cuts in areas of research in which we can become more efficient than our global competition within a short space of time in favour of projects that will only provide an economic payback in perhaps 30-50 years' time, then we need to reconsider where rationalisation should take place and consider where management can be improved - and, above all, where we can react more quickly and efficiently. Time is running away with us and consequently, the administration needs to catch up with things quickly.
(PL) Almost a year after the entry into force of the Treaty of Lisbon, the European Union faces a budgetary paradox. The Members of the Council, who previously worked hard to achieve the treaty's ratification, today seem not to notice the fact that the policies enshrined in it are seriously underfinanced. What is worse, the Council is not even allowing more generous funding of the Union's flagship initiatives, such as the Galileo programme or the European External Action Service.
It should be remembered that the current financial framework was negotiated over five years ago, when, for example, European diplomacy was an absolute political fiction. Revision of the multiannual financial framework is essential, and financing important policies only from reserves will not enable the ideas of the Treaty of Lisbon to be put into effect. For the new treaty to bear fruit, a review needs to be made of the current financial framework and instruments agreed with the Council for acting upon the treaty's budgetary provisions, and for the future, we need greater caution in creating other obligations so that the means which will be used to finance a particular policy will be specified each time on a case-by-case basis. In other words, an ambitious European Union budget requires not cuts, but greater flexibility. We cannot have more Europe for less money.
Madam President, I think the two words that are most pertinent to the discussion here this evening are flexibility and added value. If we can get those two, then we will be making some progress.
Obviously, there are huge challenges, particularly if we are to meet the targets of the 2020 strategy, and for that reason, an awful lot of work has to be done. Nevertheless, there are some great opportunities. One, the Lisbon Treaty gives us an opportunity to make our mark on the world stage through the EAS, which we have not been able to do in the past. That has to be factored in.
Also, the new banking and insurance authorities are absolutely vital if we are to make our mark within Europe, learn from the lessons of the recession, and bring some control to a place where there was absolute mayhem.
There is one thing I would appeal for, though, and that is that when we are making our financial packages for these institutions, we resist any temptation to factor in bonuses for these situations. They have been the root of all evil, and a person looking for a bonus should be asked one question: 'what would you not be doing in your job if you were not getting a bonus?'
(LT) The Treaty of Lisbon which recently entered into force has given the European Union many new and significant prerogatives, in the fields of external action, climate change, energy, tourism and other important areas. This obliges us to adopt the new instruments needed to implement the budgetary provisions of the Treaty of Lisbon and revise the current financial perspective.
Greater budgetary flexibility is required than in the current multiannual financial framework if we want the European Union to be able to implement the commitments it has made and react more effectively to urgent and unexpected events.
As for future prospects, it is necessary to revise budget priorities, ensure the adequate funding of priority areas and provide for sufficient budget resources to support long-term investments, which are a prerequisite for the European Union's economic recovery and growth.
(FR) Madam President, the Treaty of Lisbon confers powers on the European Union in new areas. It provides for the Union to grant itself the means necessary for achieving its objectives and for carrying through its policies.
However, from the beginning of the current multiannual financial framework, it has not been possible to draw up annual budgets without recourse to existing margins. As the rapporteur reminds us, the margin has narrowed significantly and will not increase before 2013; the crisis has happened. This offers no possibility, then, of responding to unforeseen requirements. Such a situation is dangerous, if not untenable.
It is therefore vital to revise the multiannual financial framework in order to guarantee the resources necessary for exercising the new powers granted under the Treaty of Lisbon. It is also important to allow for the financing of the policy priorities defined in the Europe 2020 strategy, as Mr Kelly has just said.
I should remind you, Commissioner, that the Treaty of Lisbon granted Parliament equal powers with the Council in budgetary matters. Parliament must therefore make its views count in the budget debate, as Mr Böge proposes, and I congratulate him once more on his report.
Madam President, the importance of the EU budget in supporting farm incomes in rural Ireland is immense. Irish farmers, their families, rural communities and the Irish food sector will continue to benefit from close to EUR 2 billion per annum for the period 2010-2013.
This week, our Minister for Agriculture, Brendan Smith, announced that the Irish Government had requested an advance of the single farm payment so as to maximise the cash flow to farmers between now and the end of the year. This is a very welcome and very pragmatic development. I understand that a request by the government will be approved by the Council - or perhaps has been improved by the Council at this stage today - and it is expected that payments will commence from 18 October, with the second tranche on 1 December.
The high level of annual funding allocated to the agricultural sector in my country emphasises the importance of these negotiations to Ireland, and to rural Ireland in particular.
(PL) I would like to express my thanks for the information given by the Commissioner. However, I am troubled by something else. I am referring to the problem of European Union income up to 2013. If we are going to have a review, then let us do it properly, by which I mean this is not only a discussion about expenditures and whether they can be justified, but I think we should also be talking about whether the incomes planned for the EU up to 2013 are achievable incomes and if they are incomes of which we can be certain.
The budget which was adopted was, after all, adopted in a completely different economic and financial reality. For two years, we have been faced with an important and significant fall in GDP in the EU's Member States. In relation to this, I would like to ask the Commissioner if he has any detailed estimates as to whether the EU's budgetary incomes until 2013 might be lower than those which are currently planned.
Member of the Commission. - Madam President, it was very clear to me while listening to the debate that the positions of Parliament and the Council are rather distant. This might be a problem as we are coming up to conciliation very soon.
What is to be on the table for the negotiations - not just the figures for 2011, as this is Lisbon package - is going to be as multi-dimensional as today's discussion was. This was not only about regulation, with Helga Trüpel taking this possibility to contest European taxation. Helga, you know that this is not in the mandate. We need to study neutrally the revenue side and not only expenditure and nothing more; a neutral study, not prejudging whether we need new own resources or not.
There was a very clear criticism that we are very much delayed with the review of the financial perspective. This was a conscious decision by the Council. I think it was a wise decision, and democratic accountability was behind it. The matter was entrusted to the new Commission. The Commission now is very much about economic governance, which is a major lesson learned from the crisis. We are coming up to October, which worries me also as it is not a good thing to be so late with the review.
The major tone of the discussion was that, given the new responsibilities, we need a real revision of the budget. No one is more conscious of the new needs and responsibilities than me, because they are normally channelled via the Commission. We are normally about policy mix when confronted with new needs or new big projects, and that policy mix will be presented to you for your advice, for negotiations.
I am optimistic that despite my feeling that the positions are distant, conciliation in November/October will bring a positive result.
Madam President, ladies and gentlemen, I have quite clearly heard a number of you insist on the need to revise the budget, particularly where the new responsibilities of the European Union are concerned. This is an important debate, as I readily admit.
Perhaps I did not make myself perfectly clear in my first speech. I did not say the Council wished never to have a debate on the budget, but I genuinely believe that it is a long-term debate that we should be having, and for that we await, as some of you have said, the Commission document on the budget review.
It will be a case of the first phase of the review process for the Union's budget. The Council does not reject this; it is not opposed to initiating a debate particularly focused on the next financial perspective.
Madam President, allow me to return for a few moments to the particular Commission proposal on meeting the supplementary requirements of the International Thermonuclear Experimental Reactor (ITER). The Council has, in fact, taken good note of the financing plan for ITER for 2012 and 2013, tabled by the Commission at the end of July, and it is currently examining these proposals carefully.
Madam President, I will start with ITER. What is going on there is remarkable. The Council has taken a decision - adopted a position - that EUR 1.4 billion of additional financing is needed by 2013, and now great pressure is being brought to bear that the budgetary authority must make its position clear by the end of September in order that international commitments can be met. The ITER Council has already stated that these funds will be made available subject to approval by the budgetary authority. That is not how you treat the budgetary authority, and it is not how you treat the European Parliament.
Mr Chastel, I expect us to put together an overall package for ITER and not, as the Commission proposes, to distribute EUR 540 million over a period of the next few years. Do we want to spend three years arguing about ITER or do we want to work together to get what may be a pioneering international research project properly on track? I hope we can find some common ground here.
The report that will be voted on tomorrow and the debate have sent out a very clear message. The Commission should try to augment the existing proposals for adjusting the interinstitutional agreement on the basis of this debate. It would be good if the Council could show some movement at the first trialogue at the beginning of October.
I get the impression that sometimes, there is a tendency in the Council and in the Member States to revert to the pre-Lisbon days and not to realise that there is a new balance of power now, and that we face new political challenges.
The debate is closed.
The vote will take place at midday tomorrow (Wednesday, 22 September 2010).
Written statements (Rule 149)
in writing. - (HU) We have to admit that during the last four years of the current financial framework, even before the introduction of the new Lisbon requirements, we could only adopt the annual budgets by resorting to extraordinary financial instruments. Thus, it is understandable that a review of the multiannual financial framework cannot be put off any longer, and additional sources are unavoidable for initiatives that were unforeseeable at the time of the adoption of the present framework. The EU's financial decision makers are duty bound to provide the necessary means to attain EU objectives and carry out EU policies, taking into account the new areas of action defined by the Treaty of Lisbon, such as external action, sport, space exploration, climate change, energy policy, tourism and civil protection. We must also bear in mind the added European value of the EU budget, which demonstrates solidarity and efficiency by gathering together and putting to common use financial resources scattered across national, regional and local levels. Most of these support long-term investments that stimulate the Union's economic growth. All necessary steps must be taken to make additional funds available for the European External Action Service and for other priorities of the Treaty of Lisbon, particularly for the initiatives that fall under Sub-heading 1a, 'Competitiveness for growth and employment', which create added value for the EU and enable it to fulfil its obligations and meet the expectations of its citizens.
The European Parliament takes its democratic oversight seriously and, in this report, calls on the Council and the Commission to carry out a comprehensive review of the multiannual financial framework. I support all of the recommendations in this report that will make it easier to plan and will lead to greater efficiency in the use of the EU's financial resources. Only too often, the Commission unexpectedly tables new proposals for the use of unused resources. The French ITER project is just one example of where money - in this case from the agricultural pot - is siphoned off in advance for use in other areas. Agricultural funds that have not been utilised or are not set aside for agricultural emergencies should not simply be used in other areas. In the agricultural sector, it is particularly important to build up reserves. Flexibility is important, but this should, in any case, be within the relevant policy area. The use of reserves should be precisely defined in advance and be available to the relevant sector in any case.